NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS FRANCISCO GAMEZ                            No.    15-73089
CASTELLANOS, AKA Luis Gamez,
                                                Agency No. A094-831-665
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Luis Francisco Gamez Castellanos, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for



      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Temporary Protected Status (“TPS”). We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual findings, and review for

abuse of discretion the denial of a motion for a continuance. Ahmed v. Holder, 569

F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Gamez

Castellanos failed to provide sufficient testimonial and documentary evidence to

establish his continuous residence in the United States since February 13, 2001,

which rendered him ineligible for TPS. See 8 U.S.C. § 1254a(c)(1)(A)(ii);

Designation of El Salvador Under Temporary Protected Status Program, 66 Fed.

Reg. 14,214 (Mar. 9, 2001).

      The agency did not abuse its discretion in denying Gamez Castellanos’

request for an additional continuance where he did not demonstrate good cause.

See 8 C.F.R. § 1003.29; Ahmed, 569 F.3d at 1012 (factors considered in

determining whether the denial of a continuance constitutes an abuse of discretion

include the reasonableness of the immigrant’s conduct and the number of

continuances previously granted).

      PETITION FOR REVIEW DENIED.




                                         2                                   15-73089